  USDC IN/ND case 2:19-cv-00293-TLS-JEM document 56 filed 01/28/21 page 1 of 2

                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                   HAMMOND DIVISION


 ANGELICA GARZA,

                     Plaintiff,

                        v.                              CAUSE NO.: 2:19-CV-293-TLS-JEM

 EDWARD HOUSE, RYDER TRUCK
 RENTAL, CAMPBELL SOUP COMPANY,
 GARDEN FRESH GOURMET, LLC, and
 WM. BOLTHOUSE FARMS, INC. a/k/a
 BOLTHOUSE,

                      Defendants.


                                      OPINION AND ORDER

       This matter is before the Court on the parties’ Partial Stipulation of Dismissal or in the

Alternative Joint Motion to Dismiss Defendant, Ryder Truck Rental, LLC [ECF No. 52], filed on

November 13, 2020. Therein, the Plaintiff and Defendants “agreed that pursuant to Federal Rule of

Civil Procedure 41(a)(1), the above cause of action should be dismissed against Ryder only, without

prejudice,” or “[a]lternatively . . . the Parties request that Ryder be dismissed pursuant to Rule

41(a)(2).”

       The Seventh Circuit Court of Appeals has held that the proper procedure for dismissal of

individual parties or claims is by the amendment of pleadings under Federal Rule of Civil Procedure

15(a) and not by dismissal under Federal Rule of Civil Procedure 41(a). Taylor v. Brown, 787 F.3d

851, 857–58, 858 n.9 (7th Cir. 2015) (explaining that “Rule 15(a) allows a plaintiff to amend his

complaint—including by adding or dropping parties and claims—as a matter of right in some

situations and by court order in others” and reminding district courts to use Rule 15(a) rather than

Rule 41(a) for dismissal of individual claims); see also 6 Fed. Prac. & Proc. Civ. § 1479 (3d ed.).
 USDC IN/ND case 2:19-cv-00293-TLS-JEM document 56 filed 01/28/21 page 2 of 2




       Accordingly, the Court DENIES the Partial Stipulation of Dismissal or in the Alternative

Joint Motion to Dismiss Defendant, Ryder Truck Rental, LLC [ECF No. 52] without prejudice.

Pursuant to Federal Rule of Civil Procedure 15(a)(2), the Court GRANTS the Plaintiff leave to file,

on or before February 12, 2021, an amended complaint against Defendants Edward House;

Campbell Soup Company; Garden Fresh Gourmet, LLC; and WM. Bolthouse Farms, Inc. as the

remaining defendants in order to drop Defendant Ryder Truck Rental as a party. However, the

Court ORDERS that the pending Motion to Dismiss [ECF No. 35] filed by Defendant Campbell

Soup Company shall remain pending as to the Amended Complaint.

       SO ORDERED on January 28, 2021.

                                            s/ Theresa L. Springmann
                                            JUDGE THERESA L. SPRINGMANN
                                            UNITED STATES DISTRICT COURT




                                                 2
